GRAY, Justice
(dissenting).
The majority concludes that the last call in the Hodge-Miller deed “Thence South 38 E. 560 vrs. to the beginning” is a meander call and that the approximately 6 acres of land lying between this line and Bear Creek is as a matter of law included within the description contained in that deed. I do not agree with this holding and to the extent only of the proper location of the above line I note my dissent.
A meander line is one that follows the winding or flexuous course of a stream. See Words & Phrases, Vol. 26-A, Meander Line, p. 550. Here the call is not “thence with Bear Creek,” “thence up Bear Creek” or “thence down Bear Creek” but it is simply “thence South 38 E. 560 vrs. to the beginning.” The 72 acres of land in question was conveyed by Hodge to Miller out. of a larger tract then owned by Hodge. There is nothing in this record to show that the line in dispute was not in fact intentionally placed, if in fact it was not surveyed, at the location and on the course where the-deed calls it to be. Further there is no contention that the description contained in. the Hodge-Miller deed does not in fact, describe and embrace 72 acres of land. There is neither ambiguity nor uncertainty-in the call in question nor in the description, of the 72 acres of land conveyed by Hodge to Miller. This being true there is no. occasion for construction “and the description speaks for itself.” McKee v. Stewart,. 139 Tex. 260, 162 S.W.2d 948, 950. The-facts and dispute in that case are similar to the facts and dispute here and the holding there is controlling here.
There could have been many reasons why Hodge, the owner of the larger tract, or *505Miller, the purchaser of the 72 acres, or both of them, elected to locate the line as it is called for. However such reasons, as conceivably there may have been, would be speculation here. Suffice it to say that in my opinion a court should never place its construction on the acts of parties unless ambiguity, uncertainty or other valid reasons compel such construction.
I would reverse the judgment of the trial ■court and here render judgment for defendant.